In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00161-CR

____________________


LEXON JOSEPH FAULK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97314




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Lexon Joseph Faulk (1) pled guilty to
sexual assault of a child.  On February 12, 2007, the trial court found the evidence sufficient
to find Faulk guilty, but deferred further proceedings, placed Faulk on community
supervision for five years, and assessed a fine of $500.  On June 7, 2007, the State filed a
motion to revoke Faulk's unadjudicated community supervision.  Faulk pled "true" to six
violations of the conditions of his community supervision.  The trial court found that Faulk
violated the conditions of his community supervision, found Faulk guilty of sexual assault
of a child, and assessed punishment at twenty years of confinement.   
	Faulk's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (2)
	AFFIRMED.
                                                                                                                                                 
                                                                          __________________________________
                                                                                              CHARLES KREGER
                                                                                                            Justice
Submitted on February 11, 2009 
Opinion Delivered February 25, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. The indictment refers to appellant as "Lexon Joseph Faulk, Jr." 
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.